Citation Nr: 0530183	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial evaluation for Post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, WI.




The Board notes that a March 2003 rating decision granted 
service connection for the veteran's PTSD and assigned a 30 
percent rating.  The veteran disagreed with the initial 
evaluation assigned and thereafter perfected his appeal as to 
this issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. VA will notify the veteran if 
further action is required on his part


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  He claims that his PTSD 
symptomatology is worse then currently rated and has 
described having problems at work.  Following the transfer of 
his records to the Board, the veteran submitted a June 2005 
Corrective Counseling Action reflecting problems at work, 
without a waiver of RO review, and also reported that he had 
been receiving treatment for his condition at the VA Medical 
Center in Madison, WI.  During the VA examinations conducted 
in January 2003 and June 2004 the veteran reported that he 
had not received any treatment for his PTSD, however, in his 
July 2005 statement to the Board he indicated that his 
problem was worse and he was receiving treatment.  At present 
his file does not contain any VA treatment records.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  In addition, as the veteran has 
asserted that his service-connected disability has worsened, 
an additional examination in compliance with VA's duty to 
assist is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to identify the dates and places 
where he has received treatment for his 
service connected PTSD.  The RO should 
then take the appropriate steps to obtain 
the identified records, to include 
records from the VA Medical Center in 
Madison, WI.  A response, negative or 
positive, should be associated with the 
claims file.  For VA records, requests 
must continue until the RO determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The veteran 
should also be given the opportunity to 
submit any evidence he has concerning 
problems he has experienced at work 
because of his PTSD symptoms.  

2.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file must be 
made available to and be reviewed by the 
examiner. The examiner should identify 
the nature, frequency, and severity of 
all current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The rationale for 
all opinions expressed must be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to all evidence added to the record, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

